t c memo united_states tax_court chris nguyen petitioner v commissioner of internal revenue respondent docket no filed date chris nguyen pro_se bryant w smith and trent d usitalo for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies and penalties with respect to petitioner’s and federal_income_tax as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions the issues for decision as to the years at issue are whether petitioner’s income reported on schedule c profit or loss from business was understated and whether petitioner is liable for accuracy-related_penalties under sec_6662 respondent in the notice_of_deficiency disallowed several of petitioner’s claimed schedule c expense deductions however respondent determined in the notice_of_deficiency that for petitioner was entitled to deductions of dollar_figure for advertising dollar_figure for bank charges dollar_figure for rent expenses and dollar_figure for insurance additionally respondent determined that for petitioner was entitled to deductions of dollar_figure for taxes and licenses dollar_figure for utilities dollar_figure for telephone expenses and dollar_figure for water expenses moreover on the basis of the evidence at trial respondent now concedes that for petitioner is entitled to cost_of_goods_sold cogs of dollar_figure and a deduction of dollar_figure for freight expenses additionally respondent concedes that for petitioner is entitled to cogs of dollar_figure and deductions of dollar_figure for freight expenses dollar_figure for rent expenses dollar_figure for advertising and dollar_figure for janitorial expenses we accept respondent’s determinations and concessions accordingly the said deductions are to be included in the rule_155_computations finally the notice_of_deficiency included several other adjustments such as an se agi adjustment that involve computational matters to be resolved in the parties’ rule_155_computations consistent with the court’s opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time he filed his petition i general background petitioner was born in vietnam in in petitioner’s father immigrated to the united_states petitioner stayed in vietnam with his mother in petitioner immigrated to the united_states petitioner speaks limited english ii petitioner’s pottery business during the years at issue petitioner operated a pottery business in california petitioner maintained several checking and credit card accounts at various banks additionally petitioner did not maintain complete and accurate books_and_records for his business in fact he relied upon an untrained 18-year- old woman for his bookkeeping moreover petitioner received several loans from for the years at issue the internal_revenue_service irs conducted a bank_deposits analysis of petitioner’s bank accounts and determined that petitioner had unreported income from his business activities family and friends--including his mother his mother-in-law and liem nguyen --and deposited some of the loan proceeds into his bank accounts petitioner also received gifts from his mother during the years at issue iii income_tax returns petitioner filed form sec_1040 u s individual_income_tax_return for the years at issue petitioner attached to each of those returns two schedules c6 reporting gross_receipts cogs gross_income and net profit for his pottery business as follows year gross_receipts cogs gross_income net profit dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number the irs conducted an examination of petitioner’s returns for the years at issue in or about date petitioner hired certified_public_accountant son nguyen to help represent him during the examination on november petitioner’s mother operated a successful business in vietnam that manufactured rice paddle equipment during the years at issue in addition petitioner’s mother received a large inheritance from her father sometime before the years at issue liem is a close friend of petitioner although petitioner stated on his tax returns that he operated two businesses--art craft trading and phelan co --the record indicates that the two businesses are in fact one pottery business petitioner submitted form sec_1040x amended u s individual_income_tax_return for the years at issue which were not processed by the irs on date the irs mailed petitioner a notice_of_deficiency for the years at issue that made adjustments to his original returns in the notice_of_deficiency the irs determined deficiencies and penalties as stated supra petitioner filed a timely petition with this court for redetermination opinion we must determine whether petitioner understated his schedule c income for the years at issue in order to decide this we must first determine whether petitioner understated his schedule c gross_income for the years at issue i schedule c gross_income generally the commissioner’s determinations of deficiencies in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the commissioner’s determinations are in error see rule a 290_us_111 in the court_of_appeals for the ninth circuit to which an appeal of this case presumably would lie absent a stipulation to the contrary see sec_7482 the presumption of correctness does not attach in cases involving unreported income unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income- producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of the commissioner’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 the commissioner has broad powers under sec_446 to compute the taxable_income of a taxpayer sec_446 petzoldt v commissioner t c pincite generally such computation is made using the taxpayer’s regularly employed method_of_accounting sec_446 if the taxpayer’s method_of_accounting does not clearly reflect income then the method used shall be the method which in the commissioner’s opinion clearly reflects income sec_446 see 116_f3d_1309 9th cir for the years at issue respondent reconstructed petitioner’s gross_income using the bank_deposits method the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 aff’d 566_f2d_2 6th cir a bank deposit is prima facie evidence of income and the commissioner need not prove a likely source of that income 87_tc_74 citing estate of mason v commissioner t c pincite respondent has established the requisite minimal evidentiary foundation linking petitioner with an income-producing activity by introducing evidence that he was engaged in a trade_or_business and received unreported gross_income from his business during the years at issue therefore petitioner bears the burden of proving that respondent’s deficiency determinations are arbitrary or erroneous on the basis of the credible testimony presented and the documentary_evidence introduced at trial petitioner has established by a preponderance_of_the_evidence that a portion of the disputed determinations is erroneous petitioner testified that he received various loans from his mother his mother-in-law and liem during the years at issue and that he deposited some of the loan proceeds having had the opportunity to observe petitioner and liem at trial we find them to be honest forthright and credible into his bank accounts additionally petitioner produced loan documents at trial to corroborate the existence of some of the loans moreover in addition to his own testimony petitioner offered testimony from his close friend liem to support his contention that some of his bank_deposits were loan proceeds liem in fact testified that he made various loans to petitioner during the years at issue on the basis of the evidence presented at trial we find that petitioner deposited loan proceeds into his bank accounts as follows dollar_figure for and dollar_figure for because loan proceeds do not constitute gross_income to a taxpayer see 461_us_300 we hold that the above-stated amounts are not gross_income to petitioner furthermore the record establishes that petitioner received a gift of dollar_figure from his mother for each of the years at issue because gifts do not constitute gross_income to a taxpayer see sec_102 we hold that the above-stated amounts are not gross_income to petitioner thus although petitioner failed to report some gross_income for the years at issue dollar_figure and dollar_figure of the deposits for and respectively found in petitioner’s accounts were not gross_income but rather were the proceeds of loans and gifts from third parties the purpose of these loans was to help petitioner run his business accordingly in view of the record and our findings herein petitioner’s gross_receipts cogs and gross_income for the years at issue are as follows year gross_receipts cogs gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure this figure is calculated by subtracting the loans and gifts of dollar_figure for from the stipulated gross_receipts of dollar_figure for given petitioner’s lack of sophistication in legal and accounting matters we believe that when he agreed to the stipulated gross_receipts of dollar_figure for he was unaware that the loans and gifts amounts were excludable from gross_receipts see rule e explaining that the court may treat a stipulation as other than a conclusive admission this figure is calculated by subtracting the loans and gifts of dollar_figure for from the gross_receipts of dollar_figure for next we must determine whether--in addition to the above-mentioned concessions--petitioner is entitled to additional schedule c deductions for the years at issue ii schedule c deductions deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast generally precludes deduction of personal living or family_expenses the breadth of sec_162 is limited by the requirement that any amount reported as a business_expense must be substantiated and taxpayers are required to maintain records sufficient therefor sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir furthermore certain business_expenses described in sec_274 are subject_to rules of substantiation that supersede the cohan_rule 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f which includes passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 petitioner argues that in addition to the above-mentioned concessions he is entitled to additional schedule c deductions for the years at issue petitioner however did not maintain sufficient records and did not present sufficient evidence to substantiate the amounts and business_purpose of these expenses accordingly subject_to adjustment to reflect respondent’s concessions respondent’s determinations regarding petitioner’s deductions for expenses are sustained iii conclusion in view of the foregoing we hold that petitioner’s schedule c income was understated for the years at issue the exact amounts of the understatements and the resulting deficiencies will be resolved in the parties’ rule_155_computations iv sec_6662 penalty sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have an obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner t c pincite sec_6662 imposes a penalty in an amount equal to of the portion of the underpayment_of_tax attributable to one or more of the items set forth in subsection b including negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 failure by a taxpayer to keep adequate_records may justify imposition of the penalty for negligence see 583_f2d_1088 9th cir aff’g tcmemo_1975_293 92_tc_899 failure to maintain adequate_records also indicates disregard of rules or regulations that require a taxpayer to keep permanent records sufficient to establish inter alia the taxpayer’s gross_income and deductions see crocker v commissioner t c pincite the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs respondent satisfied his burden of production with regard to negligence respondent established that petitioner did not substantiate several items properly and failed to properly report some gross_income thus respondent met his burden of production for the sec_6662 penalty for the years at issue furthermore petitioner offered no evidence that he acted with reasonable_cause and in good_faith accordingly we hold that petitioner is liable for a sec_6662 accuracy-related_penalty for each year at issue which the parties shall compute in their rule calculations in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
